 
 
IB 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1275 
 
AN ACT 
To direct the exchange of certain land in Grand, San Juan, and Uintah Counties, Utah, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Utah Recreational Land Exchange Act of 2009. 
2.DefinitionsIn this Act: 
(1)Federal landThe term Federal land means the land located in Grand, San Juan, and Uintah Counties, Utah, that is identified on the maps as— 
(A)BLM Subsurface only Proposed for Transfer to State Trust Lands; 
(B)BLM Surface only Proposed for Transfer to State Trust Lands; and 
(C)BLM Lands Proposed for Transfer to State Trust Lands. 
(2)Grand county mapThe term Grand County Map means the map prepared by the Bureau of Land Management entitled Utah Recreational Land Exchange Act Grand County, dated May 14, 2009, and relating to the exchange of Federal land and non-Federal land in Grand and San Juan Counties, Utah. 
(3)MapsThe term maps means the Grand County Map and the Uintah County Map. 
(4)Non-federal landThe term non-Federal land means the land in Grand, San Juan, and Uintah Counties, Utah, that is identified on the maps as— 
(A)State Trust Land Proposed for Transfer to BLM; and 
(B)State Trust Minerals Proposed for Transfer to BLM. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
(6)StateThe term State means the State of Utah, as trustee under the Utah State School and Institutional Trust Lands Management Act (Utah Code Ann. 53C–1–101 et seq.). 
(7)Uintah county mapThe term Uintah County Map means the map prepared by the Bureau of Land Management entitled Utah Recreational Land Exchange Act Uintah County, dated May 14, 2009, and relating to the exchange of Federal land and non-Federal land in Uintah County, Utah. 
3.Exchange of land 
(a)In generalIf the State offers to convey to the United States title to the non-Federal land, the Secretary shall— 
(1)accept the offer; and 
(2)on receipt of all right, title, and interest of the State in and to the non-Federal land, convey to the State all right, title, and interest of the United States in and to the Federal land. 
(b)ConditionsThe exchange authorized under subsection (a) shall be subject to— 
(1)valid existing rights; 
(2)except as otherwise provided by this section— 
(A)section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716); and 
(B)any other applicable laws; 
(3)all costs of land exchanges under this Act, including but not limited to appraisals, surveys, and related costs, shall be paid equally by the Secretary and the State; and  
(4)any additional terms and conditions that the Secretary and the State mutually determine to be appropriate. 
(c)Title approvalTitle to the Federal land and non-Federal land to be exchanged under this section shall be in a format acceptable to the Secretary and the State. 
(d)Appraisals 
(1)In generalThe value of the Federal land and the non-Federal land shall be determined by appraisals conducted by 1 or more independent appraisers selected jointly by the Secretary and the State. 
(2)Applicable lawThe appraisals conducted under paragraph (1) shall be conducted in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716). 
(3)ApprovalThe appraisals conducted under paragraph (1) shall be submitted to the Secretary and the State for approval. 
(4)Adjustment 
(A)In generalIf value is attributed to any parcel of Federal land because of the presence of minerals subject to leasing under the Mineral Leasing Act (30 U.S.C. 181 et seq.), the value of the parcel (as otherwise established under this subsection) shall be reduced by the estimated value of the payments that would have been made to the State of Utah from bonuses, rentals, and royalties that the United States would have received if such minerals were leased pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.). 
(B)LimitationAn adjustment under subparagraph (A) shall not be considered as a property right of the State. 
(5)Availability of appraisals 
(A)In generalAll final appraisals, appraisal reviews, and determinations of value for land to be exchanged under this section shall be available for public review at the Utah State Office of the Bureau of Land Management at least 30 days before the conveyance of the applicable parcels. 
(B)PublicationThe Secretary or the State, as applicable, shall publish in a newspaper of general circulation in Salt Lake County, Utah, a notice that the appraisals are available for public inspection. 
(e)Conveyance of Parcels in Phases 
(1)In generalNotwithstanding that appraisals for all of the parcels of Federal land and non-Federal land may not have been approved under subsection (d)(3), parcels of the Federal land and non-Federal land may be exchanged under subsection (a) in 3 phases beginning on the date on which the appraised values of the parcels included in the applicable phase are approved under this subsection. 
(2)PhasesThe 3 phases referred to in paragraph (1) are— 
(A)phase 1, consisting of the non-Federal land identified as phase one land on the Grand County Map; 
(B)phase 2, consisting of the non-Federal land identified as phase two land on the Grand County Map and the Uintah County Map; and 
(C)phase 3, consisting of any remaining non-Federal land that is not identified as phase one land or phase two land on the Grand County Map or the Uintah County Map. 
(3)No agreement on exchangeIf agreement has not been reached with respect to the exchange of an individual parcel of Federal land or non-Federal land, the Secretary and the State may agree to set aside the individual parcel to allow the exchange of the other parcels of Federal land and non-Federal land to proceed. 
(4)TimingIt is the intent of Congress that at least the first phase of the exchange of land authorized by subsection (a) be completed not later than 360 days after the date on which the State makes the Secretary an offer to convey the non-Federal land under that subsection. 
(f)Reservation of Interest in Oil Shale 
(1)In generalWith respect to Federal land that contains oil shale resources, the Secretary shall reserve an interest in the portion of the mineral estate that contains the oil shale resources. 
(2)Extent of interestThe interest reserved by the United States under paragraph (1) shall consist of— 
(A)50 percent of any bonus bid or other payment received by the State as consideration for securing any lease or authorization to develop oil shale resources; 
(B)the amount that would have been received by the Federal Government under the applicable royalty rate if the oil shale resources had been retained in Federal ownership; and 
(C)50 percent of any other payment received by the State pursuant to any lease or authorization to develop the oil shale resources. 
(3)PaymentAny amounts due under paragraph (2) shall be paid by the State to the United States not less than quarterly. 
(4)No Obligation to LeaseThe State shall not be obligated to lease or otherwise develop oil shale resources in which the United States retains an interest under this subsection. 
(5)ValuationFederal land in which the Secretary reserves an interest under this subsection shall be appraised— 
(A)without regard to the presence of oil shale; and 
(B)in accordance with subsection (d). 
(g)Withdrawal of federal land prior to exchangeSubject to valid existing rights, during the period beginning on the date of enactment of this Act and ending on the earlier of the date that the Federal land is removed from the exchange or the date on which the Federal land is conveyed under this Act, the Federal land is withdrawn from— 
(1)disposition (other than disposition under section 4) under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)the operation of— 
(A)the mineral leasing laws; 
(B)the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.); and 
(C)the first section of the Act of July 31, 1947 (commonly known as the Materials Act of 1947) (30 U.S.C. 601). 
(h)Appurtenant water rightsAny conveyance of a parcel of Federal land or non-Federal land under this Act shall include the conveyance of water rights appurtenant to the parcel conveyed. 
(i)Equal value exchange 
(1)In generalThe value of the Federal land and non-Federal land to be exchanged under this Act— 
(A)shall be equal; or 
(B)shall be made equal in accordance with paragraph (2). 
(2)Equalization 
(A)Surplus of Federal landIf the value of the Federal land exceeds the value of the non-Federal land, the value of the Federal land and non-Federal land shall be equalized, as determined to be appropriate and acceptable by the Secretary and the State, by one or more of the following: 
(i)By reducing the acreage of the Federal land to be conveyed. 
(ii)By adding additional State land to the non-Federal land to be conveyed. 
(iii)Consistent with section 206(b) of the Federal Land Policy and Management Act (43 U.S.C. 1716), by cash equalization of not more than 5 percent of the total value of the lands or interests in lands to be transferred out of Federal ownership. 
(B)Surplus of non-Federal landIf the value of the non-Federal land exceeds the value of the Federal land, the value of the Federal land and non-Federal land shall be equalized, as determined to be appropriate and acceptable by the Secretary and the State, by one or both of the following: 
(i)By reducing the acreage of the non-Federal land to be conveyed. 
(ii)Consistent with section 206(b) of the Federal Land Policy and Management Act (43 U.S.C. 1716), by cash equalization of not more than 5 percent of the total value of the lands or interests in lands to be transferred out of Federal ownership. 
(3)Notice and public inspection 
(A)In generalIf the Secretary and the State determine to add or remove land from the exchange, the Secretary or the State shall— 
(i)publish in a newspaper of general circulation in Salt Lake County, Utah, a notice that identifies when and where a revised exchange map will be available for public inspection; and 
(ii)transmit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a copy of the revised exchange map. 
(B)LimitationThe Secretary and the State shall not add or remove land from the exchange until at least 30 days after the date on which the notice is published under subparagraph (A)(i) and the map is transmitted under subparagraph (A)(ii). 
4.Status and management of land after exchange 
(a)Administration of Non-Federal Land 
(1)In generalSubject to paragraph (2) and in accordance with section 206(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(c)), the non-Federal land acquired by the United States under this Act shall become part of, and be managed as part of, the Federal administrative unit or area in which the land is located. 
(2)Withdrawal ParcelsAny non-Federal land acquired by the United States under this Act identified on the maps as Withdrawal Parcels is withdrawn from the operation of the mineral leasing and mineral material disposal laws. 
(3)Receipts 
(A)In generalAny mineral receipts derived from the non-Federal land acquired under this Act shall be paid into the general fund of the Treasury. 
(B)Applicable lawMineral receipts from the non-Federal land acquired under this Act shall not be subject to section 35 of the Mineral Leasing Act (30 U.S.C. 191). 
(b)Grazing Permits 
(1)In generalIf land conveyed under this Act is subject to a lease, permit, or contract for the grazing of domestic livestock in effect on the date of acquisition, the Secretary and the State shall allow the grazing to continue for the remainder of the term of the lease, permit, or contract, subject to the related terms and conditions of user agreements, including permitted stocking rates, grazing fee levels, access rights, and ownership and use of range improvements. 
(2)RenewalTo the extent allowed by Federal or State law, on expiration of any grazing lease, permit, or contract described in paragraph (1), the holder of the lease, permit, or contract shall be entitled to a preference right to renew the lease, permit, or contract. 
(3)Cancellation 
(A)In generalNothing in this Act prevents the Secretary or the State from canceling or modifying a grazing permit, lease, or contract if the land subject to the permit, lease, or contract is sold, conveyed, transferred, or leased for nongrazing purposes by the Secretary or the State. 
(B)LimitationExcept to the extent reasonably necessary to accommodate surface operations in support of mineral development, the Secretary or the State shall not cancel or modify a grazing permit, lease, or contract because the land subject to the permit, lease, or contract has been leased for mineral development. 
(4)Base propertiesIf land conveyed by the State under this Act is used by a grazing permittee or lessee to meet the base property requirements for a Federal grazing permit or lease, the land shall continue to qualify as a base property for the remaining term of the lease or permit and the term of any renewal or extension of the lease or permit. 
(c)Hazardous Materials 
(1)In generalThe Secretary and, as a condition of the exchange, the State shall make available for review and inspection any record relating to hazardous materials on the land to be exchanged under this Act. 
(2)CostsThe costs of remedial actions relating to hazardous materials on land acquired under this Act shall be paid by those entities responsible for the costs under applicable law. 
(d)EasementThe conveyance of Federal land in sec. 33, T. 4 S., R. 24 E., and sec. 4, T. 5 S., R. 24 E., of the Salt Lake Meridian, shall be subject to a 1,000 foot wide scenic easement and a 200 foot wide road right-of-way previously granted to the National Park Service for the Dinosaur National Monument, as described in Land Withdrawal No. U–0141143, pursuant to the Act of September 8, 1960 (74 Stat. 857,861). 
5.Termination of authorityThe provisions of this Act shall terminate 5 years after the date of enactment. 
6.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
